DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Note, it seems that claim 17 should depend on claim 16, instead of claim 7.

Clarification and correction are required.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2020/0327852).

Regarding claim 1
Ji et al. shows the pixel circuit, comprising: a data writing sub-circuit (10) coupled to a first scan signal terminal (S1, see for example Figs. 4-10), a data signal terminal (Vdata) and a second node (see for example M2 and M5 node coupling), wherein the data writing sub-circuit is configured to write a data signal received at the data signal terminal into the second node (see for example S110 and para. 0042), in response to a first scan signal (S1) received at the first scan signal terminal (see Figs. 4-10); a driving sub-circuit (30) coupled to a first node, the second node and a third node (see for example Figs. 4-10), wherein the driving sub-circuit (30) is configured to transmit the data signal written into the second node (taken to be for example the node coupling M3, M6 and M4 and a compensation signal to the third node (taken to be N); a compensation sub-circuit (50) coupled to a second scan signal terminal (S2), the first node and the third node (see for example Figs. 4-10),  wherein the compensation sub-circuit is configured to write the data signal and the compensation signal into the first node (see for example Figs. 4-10, S110 and para. 0042-0043), in response to a second scan signal recieved at the second scan signal terminal (see for example Figs. 4-10, S110 and para. 0042-0043); and the driving sub-circuit (30) is further configured to output a driving signal to a first electrode of a light-emitting device (40) at least according to a voltage of the first node (see for example Figs. 4-10); and a storage sub-
	
Regarding claim 2
	Ji et al. further shows, wherein the storage sub-circuit includes a first branch and at least one second branch coupled to the first branch (taken to be a branch of each capacitor coupled to node N, see for example Figs. 2-10); the first branch includes a first capacitor (CA), and each second branch includes another first capacitor (CB/CC) and a switching element (M1 or M1A or M1B or M1C) that are connected in series (see for example Figs. 2-10).  

	Regarding claim 3
	Ji et al. further shows, wherein the at least one second branch includes N second branches (taken to be another one of the plural branches coupled to node N, see for example Figs. 2-10); a first second branch of the N second branches and the first branch are connected in parallel (see for example Figs. 2-10), and an i-th second 

	Regarding claim 4
	Ji et al. further shows, wherein the at least one switching element is an oxide thin film transistor or an a-Si thin film transistor (taken to be inherent to display switching transistors and shown in Figs. 2-10).  

	Regarding claim 5
	Ji et al. further shows, wherein the driving sub-circuit includes a first transistor (M3); a control electrode of the first transistor is coupled to the first node (N), a first electrode of the first transistor is coupled to the second node (see for example Figs. 5-10), and a second electrode of the first transistor is coupled to the third node (see for example Figs. 5-10).  

	Regarding claim 6
	Ji et al. further shows, wherein the data writing sub-circuit includes a second transistor (M2); a control electrode of the second transistor is coupled to the first scan signal terminal (S1), a first electrode of the second transistor is coupled to the data signal terminal (see for example Figs. 5-10), and a second electrode of the second transistor is coupled to the second node (see for example Figs. 5-10).  


	Regarding claim 7
	Ji et al. further shows, wherein the compensation sub-circuit includes a third transistor (M4); a control electrode of the third transistor is coupled to the second scan signal terminal (S2), a first electrode of the third transistor is coupled to the third node (see for example Figs. 5-10), and a second electrode of the third transistor is coupled to the first node (N)(see for example Figs. 5-10).  

 	Regarding claim 12
	Ji et al. further shows, a first light-emitting control sub-circuit (61) coupled to a light-emitting control terminal (see for example Figs. 4-10), the first voltage terminal and the driving sub-circuit (see for example Figs. 4-10); wherein the first light-emitting control sub-circuit (61) is configured to be coupled to the first electrode of the light-emitting device (see for example Figs. 4-10), and is further configured to be turned on in response to a light-emitting control signal received at the light-emitting control terminal, so that the driving sub-circuit is communicated with the first voltage terminal and the first electrode of the light emitting device (see for example Figs. 4-10 and para. 0071-0072).  

	Regarding claim 18
	Ji et al. further shows, A display panel (see for example para. 0156), comprising: 36a plurality of pixel circuits according to claim 1 (see for example para. 0157); and a plurality of light-emitting devices (see for example para. 0157); wherein a first electrode of a light-emitting device of the plurality of light-emitting devices is coupled to the pixel 
  
	Regarding claim 19
	Ji et al. further shows, A display apparatus, comprising: the display panel according to claim 18 (see for example para. 0156-0157); and a controller coupled to the display panel (taken to be inherent for generating the control signals including Scan signal, Emission signal, etc.), wherein the controller is configured to output at least one control signal to at least one control signal terminal coupled to the at least one switching element in the storage sub-circuit in the pixel circuit according to a refresh frequency of the display panel (taken to be inherent for generating the control signals, see for example Figs. 13-19), so as to control the at least one switching element in the storage sub-circuit to be turned on and off (see Figs. 13-19).  

	Regarding claim 20
	Ji et al. further shows, A control method of a display apparatus, the display apparatus being the display apparatus according to claim 19 (see for example Figs. 11 and 12), and the control method comprising: obtaining, by the controller, the refresh frequency of the display panel (taken to be inherent for generating the control signals, see for example Figs. 13-19); and outputing, by the controller the at least one control signal to the at least one control signal terminal coupled to the at least one switching element in the storage sub-circuit, according to the refresh frequency of the display panel (see for example Figs. 13-19).




Allowable Subject Matter

Claims 8-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-11 and 13-17
The prior art of record taken alone or in combination does not teach or suggest the pixel circuit as recited in claim 1, having the further limitations as set forth in claims 8-11 and 13-17.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687